Dismissed and Opinion Filed October 9, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00870-CR
                               No. 05-20-00871-CR
                               No. 05-20-00872-CR
                               No. 05-20-00873-CR
                    MAHSA PARVIZ-KHYAVI, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee
              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
          Trial Court Cause Nos. 219-83499-2017, 2019-81286-2018,
                    219-81679-2018 & 2019-82552-2019

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Molberg
      On September 22, 2020, Mahsa Parviz-Khyavi filed notices of appeal in each

of the above cases. Each notice states he is appealing “an order from 09/02/2020,

later erroneously issued on 09/10/2020,” denying his motion to recuse Judge

Edgeworth. We dismiss these appeals.

      A defendant’s right to appeal in a criminal case is a statutorily created right.

TEX. CODE CRIM. PROC. ANN. art. 44.02; Bayless v. State, 91 S.W.3d 801, 805 (Tex.

Crim. App. 2002). Courts of appeals lack jurisdiction to review interlocutory orders
unless that jurisdiction has been expressly granted by law. Ragston v. State, 424
S.W.3d 49, 52 (Tex. Crim. App. 2014); Abbott v. State, 271 S.W.3d 694, 696-97

(Tex. Crim. App. 2008); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas

1998, no pet.).

      The procedures for recusal of judges are set out in the rules of civil procedure

and apply to criminal cases. TEX. R. CIV. P. 18a; De Leon v. Aguilar, 127 S.W.3d 1,

5 (Tex. Crim. App. 2004) (orig. proceeding); Arnold v. State, 853 S.W.2d 543, 544

(Tex. Crim. App. 1993). An order denying a motion to recuse is reviewable only on

appeal from a final judgment. TEX. R. CIV. P. 18a(j)(1)(A). Absent a timely appeal

of a final conviction, an appellate court lacks jurisdiction over a trial court’s stand-

alone order denying a motion to recuse. Green v. State, 374 S.W.3d 434, 445 (Tex.

Crim. App. 2012).

      Appellant filed motions to recuse Judge Edgeworth in each of the above cases,

which the assigned judge denied. However, appellant has not been convicted of any

crime. Because there are no final convictions, we lack jurisdiction over these

appeals.

      We dismiss these appeals.



200870f.u05                                 KEN MOLBERG
Do Not Publish                              JUSTICE
TEX. R. APP. P. 47.2(b)



                                          –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-83499-
No. 05-20-00870-CR          V.               2017.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Carlyle and
                                             Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 9th day of October, 2020.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-81286-
No. 05-20-00871-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Carlyle and
                                             Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 9th day of October, 2020.




                                       –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-81679-
No. 05-20-00872-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Carlyle and
                                             Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 9th day of October, 2020.




                                       –5–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-82552-
No. 05-20-00873-CR          V.               2019.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Carlyle and
                                             Browning participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 9th day of October, 2020.




                                       –6–